YOUNG INNOVATIONS, INC.

 

February 22, 2007

Mr. Alfred E. Brennan

2401 Harnish Drive - Suite 100

Algonquin, Illinois 60102

Dear Mr. Brennan:

In connection with you entering into the Employment Agreement with Young
Innovations, Inc. (the “Company”), dated January 31, 2007 (the “Employment
Agreement”) and your provision of services over the initial Term of the
Employment Agreement, the Compensation Committee of the Board of Directors of
the has determined to pay a retention bonus to you. The terms of the retention
bonus are set forth below:

In consideration for the provision of services by Mr. Brennan over the initial
Term of the Employment Agreement, the Company shall pay on the date hereof a
retention bonus equal to $450,000 (the “Retention Bonus”) which shall be earned
for services performed over the initial Term. In the event the Employment
Agreement is terminated during the initial Term by the Company for any reason or
if Mr. Brennan terminates his employment with the Company for any reason during
the initial Term, Mr. Brennan shall immediately return to the Company, the pro
rata portion of the Retention Bonus based on the number of months remaining
between the termination date and the end of the initial Term. During the initial
Term, Mr. Brennan shall provide the Compensation Committee, on an annual basis,
written confirmation that he has sufficient assets to allow him to return to the
Company any amount owed pursuant to the preceding sentence. Capitalized terms
not defined herein shall have the meanings ascribed thereto in the Employment
Agreement.

If the foregoing is acceptable please execute this letter agreement as provided
below.

Very truly yours,

YOUNG INNOVATIONS, INC.

 

By: /s/ Arthur L. Herbst, Jr.

Its:

Accepted and agreed

this 22nd day of February, 2007

 

By: /s/ Alfred E. Brennan

 

Alfred E. Brennan

 

 

 